DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed 05/10/2021. Claims 2-4, 6-13 and 15-16 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 6, 13, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson (U.S. 2008/0091213 A1).
Concerning claim 2 Jackson discloses a system for use in minimally invasive spine surgery, the system comprising: a bone anchor (see Fig. 9 below) having first and second arms (see Fig. 8 below) that are spaced from one another along a first direction (see Fig. 8 below) so as to define a rod-receiving channel between the first and second arms; a first tissue retractor (see Fig. 11 below) that extends from the first arm but not the second arm along a second direction (see Fig. 8 below) that is perpendicular to the first direction, the first tissue retractor defining a concave inner surface (see Fig. 11 below) that defines a first partial pathway, and the first tissue retractor extending along a first tissue retractor length (see Fig. 11 below) in the second direction from the first arm (see Fig. 11 below) to a free end (see Fig. 11 below) of the first tissue retractor; and a second tissue retractor (see Fig. 11 below) that extends from the second arm but not the first arm, the second tissue retractor defining a second inner surface st tissue retractor length) the first tissue retractor that extends along the first major length is aligned with the first arm along the second direction (see Figs. 11 and 9 below), and wherein the second tissue retractor defines a second major length that extends along a majority of the second tissue retractor length, and an entirety of the second tissue retractor that extends along the second major length is aligned with the second arm along the second direction.

[AltContent: textbox (2nd Direction)][AltContent: arrow][AltContent: textbox (Plane)][AltContent: textbox (Bone Anchor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Direction)][AltContent: connector][AltContent: textbox (1st Direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd Arm)][AltContent: textbox (1st Arm)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    404
    219
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    394
    222
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Free end point of tissue retractor)][AltContent: connector][AltContent: textbox (1st Tissue Retractor length from end of first arm to free end point)][AltContent: textbox (Extension point of tissue retractor from first arm)][AltContent: textbox (Concave Inner Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Inner Surface)][AltContent: connector][AltContent: textbox (Second Tissue Retractor)][AltContent: connector][AltContent: textbox (1st Tissue Retractor)]
    PNG
    media_image3.png
    787
    379
    media_image3.png
    Greyscale



Concerning claim 4, wherein the tissue retractor includes a resiliently movable arm (see Fig. 8, element 74) that is movable between an engaged position (see Fig. 8 wherein arm 74 engages groove 76) and a flexed position (before arm 74 is slide into groove 76), and the resiliently movable arm extends from one of the first and second arms of the bone anchor (see par. 0074 which explicitly states that elements 10 and 12 are flexible and capable of bending).
Concerning claim 6, further comprising a rod (see Fig. 34, element 188) sized to be inserted between the first and second tissue retractors and into the rod-receiving channel of the bone anchor along the second direction, such that the rod is elongate along a third direction that is perpendicular to both the first and second directions.
Concerning claim 13, Jackson discloses a method comprising: driving a bone anchor into bone (see Fig. 22), the bone anchor having first and second arms (see Fig. 8 above) that are spaced from one another along a first direction (see Fig. 8 above) so as to define a rod-receiving channel between the first and second arms, wherein a first tissue retractor (see Fig. 11 above) extends from the first arm but not the second arm, such that an inner surface of the tissue retractor is concave (see Fig. 11 above) so as to define a first partial pathway, wherein the first tissue retractor extends along a first tissue retractor length in a second direction away from the first arm to a free end of the first tissue retractor, the second direction being perpendicular to the first direction, wherein a second tissue retractor (see Fig. 11 above) extends from the second arm but not the first arm, such that a second inner surface (see Fig. 11 above) of the second tissue retractor is concave so as to define a second partial pathway, wherein the second tissue retractor extends along a second tissue retractor length in the second direction away from the second arm to a free end of the second tissue retractor, and wherein the first tissue retractor defines a first major length that extends along a majority of the first tissue retractor length, and an entirety of the 
Concerning claim 15, further comprising the step of inserting a rod (see Fig. 34, element 188) between the first and second tissue retractors and into the rod-receiving channel of the bone anchor along a second direction, perpendicular to the first direction such that the rod is elongate along a third direction, perpendicular to both the first and second directions.
Concerning claim 16, further comprising the step of attaching a locking cap (see Fig. 34, element 9) to the first and second arms, thereby securing the rod in the rod-receiving channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (U.S. 2008/0091213 A1) as applied to claim 2 above, in view of Bankoski et al. (U.S. 2007/0270842 A1).
	Jackson discloses the invention substantially as described above. However, Jackson does not explicitly disclose an instrument configured to move at least one of the first bone anchor and a second bone anchor implanted in a second vertebra relative to one another, the instrument comprising: a sleeve having a distal sleeve end configured to removably couple to the first tissue retractor, and a proximal sleeve end spaced from the distal end, the sleeve defining a hollow cavity that extends between the proximal and distal ends of the sleeve, and the sleeve configured to be removably couplable to the first tissue retractor within the partial pathway; a pivoting arm that is pivotally mounted to the sleeve; and a ratchet mechanism configured to move the pivoting arm relative to the sleeve so as to cause at least one of the first and second bone anchors to move relative to the other of the first and second bone anchors.
	Bankoski et al. teach a system for use in minimally invasive spine surgery comprising an instrument (see Fig. 30, element 300) configured to move at least one of the first bone anchor and a second bone anchor implanted in a second vertebra relative to one another (see par. 0101 and Fig. 30), the instrument comprising: a sleeve (302) having a distal sleeve end configured to and thereby fully capable of removably coupling to a first tissue retractor (sleeve can be slid over proximal end of retractor or it can abut retractor and be secured with mechanical attachments), and a proximal sleeve 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jackson’s system by incorporating Bankoski’s instrument with modified attachments structurally capable of engaging the first tissue retractor in order to properly position adjacent vertebral bodies with respect to one another prior to fixing the positon of the vertebral bodies by tightening the rod passing through the first and second bone screws. Vertebral manipulation systems like the one taught by Bankoski are well known in the art and frequently used to properly adjust mal-aligned vertebra prior to fixation with a rod.  
Concerning claim 9, wherein the proximal sleeve end is configured to and thereby fully capable of engaging a counter-torque handle such that the sleeve and counter-torque handle are rotatably fixed relative to one another. Again, fasteners may be used to fix the sleeve and counter-torque handle.
Concerning claim 10, wherein the instrument is a distractor (see par. 0101) that is configured to move the pivoting arm relative to the sleeve so as to cause at least one of the first and second bone anchors to move away from the other of the at least one of the first and second bone anchors (see par. 0101).
Concerning claim 11, wherein a distal end (312) of the pivoting arm (304) includes a blunt end portion configured to engage the second bone anchor (see Fig. 30).

    PNG
    media_image4.png
    348
    435
    media_image4.png
    Greyscale


Concerning claim 12, wherein the instrument is a compressor (see par. 0101) that is configured to move the pivoting arm relative to the sleeve so as to cause at least one of the first and second bone anchors to move towards the other of the at least one of the first and second bone anchors (see par. 0101).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that “Jackson fails to disclose that the first tissue retractor defines a first major length that extends along a majority of the first tissue retractor length, and an entirety of the first tissue retractor that extends along the first major length is aligned with the first arm along the second direction,” it is noted that element 49 is part of the first tissue retractor. Applicant’s attention is directed to annotated Fig. 11 below which illustrates the first tissue retractor defines a first major length (see Fig. 11 below) that extends along a majority of the first tissue retractor length – noting that element 49 is considered part of the tissue retractor, and an entirety of the first tissue retractor that extends along the first major length is aligned with the first arm along the second direction (see Fig. 9 above).
[AltContent: connector][AltContent: connector][AltContent: textbox (Tissue retractor major length)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Alignment of retractor with first arm along a majority of the tissue retractor length.)]
    PNG
    media_image3.png
    787
    379
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773